DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
	This action is in reply to the Response filed on December 7, 2021.  Claims 1 and 11 are Currently amended; claim 12 is previously presented; claims 2-10 and 13-20 are Original. Claims 1-20 are currently pending and have been examined.

Response to Amendment
The amendment filed December 7, 2021 has been entered. Claims 1 and 11 are noted as currently amended. The Examiner presents new ground of rejection under 35 U.S.C. 101 and 103 as necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "wherein the electronic sensor includes" in line 1.  There is insufficient antecedent basis for this limitation in the claim as the limitation was removed by the amendment from claim 1.
Claim 9 recites the limitation "wherein the physical movement parameter" in line 1.  There is insufficient antecedent basis for this limitation in the claim as the limitation was removed by the amendment from claim 1.
Claim 10 recites the limitations "receiving second physical movement data" and “the analyzing of the physical movement data” in lines 5 and 7 respectively.  There is insufficient antecedent basis for this limitation in the claim as the limitation was removed by the amendment from claim 1.
Claim 18 recites the limitation "wherein the electronic sensor includes" in line 1.  There is insufficient antecedent basis for this limitation in the claim as the limitation was removed by the amendment from claim 11.
Claim 19 recites the limitation "wherein the physical movement parameter" in line 1.  There is insufficient antecedent basis for this limitation in the claim as the limitation was removed by the amendment from claim 11.
Claim 20 recites the limitations "receiving second physical movement data" and “the analyzing of the physical movement data” in lines 5 and 7 respectively.  There is insufficient antecedent basis for this limitation in the claim as the limitation was removed by the amendment from claim 11.

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application because the additional elements are directed to insignificant pre-solution activity, insignificant post-solution activity, and/or merely using a computer as a tool to perform an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are directed to using a computer as a tool to perform an abstract idea and insignificant pre/post-solution activity appended to the abstract idea, the insignificant pre/post-solution activity being directed to well-understood, routine, and conventional activities previously known to the industry specified at a high level of generality.
The results of the subject matter eligibility test can be seen below:
Are the claims to a process, machine, manufacture or composition of matter? Yes. Claims 1-10 and 11-20 are directed to a system.
Do the claims recite an abstract idea, law of nature, or natural phenomenon?
Yes. Claims 1 and 11 recite the abstract idea of managing personal behavior, i.e., generating a custom workout recommendation. Claims 1 and 11 recite “determining a fitness level,” “determining a weight,” “determining a target calorie burn,” “assigning a difficulty weight,” “assigning a workout calorie burn weight,” “multiplying the difficulty weight and the workout calorie weight,” “ranking the plurality of workouts,” and “generating a custom workout recommendation.” These are mental processes, i.e., concepts that can be performed in the human mind. The added limitations from the amendment are all mental processes as an average person could perform them in the human mind with pen and paper as per paragraph 0038 of the instant application the weighting and ranking of weights is based on a base 1 scale with the various variables multiplied together (a mental calculation).
3. 	Do the claims recite additional elements that integrate the judicial exception into a practical application?
No. Claims 1 and 11 recite “an exercise machine”, but the exercise machine is not a specialized machine that performs the method. The exercise machine is merely intended to be used in connection with the generated custom workout (even if positively recited, it would be insignificant post-solution activity because it involves an insignificant application of the generated workouts). See MPEP § 2106.05(g). Claim 1 recites an app executed on a smartphone or tablet, but this is merely using a computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). Claims 2 and 11 each recite additional computer components, but again, this is merely further defining the computing environment that is used as a tool to perform the abstract idea. Claim 12 also further defines the computing environment but is still directed to merely using a computer as a tool to perform an abstract idea. Claims 3-7, 9, 13-17, and 19 further define the abstract idea, reciting additional mental processes but nothing more. Claims 8, 10, 18, and 20 recite specific types of sensors, but again, these are used for insignificant pre-solution activity which involves merely gathering data to be used in the claimed process. 
4. 	Do the claims recite additional elements that amount to significantly more than the judicial exception when analyzed individually or as an ordered combination?
No. The claims are directed to nothing more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when analyzed individually or as an ordered combination because the claims of the present invention only recite steps that could be: (1) performed in the human mind or by a human using a pen and paper; (2) merely using a computer as a tool to perform an abstract idea; and (3) insignificant pre/post-solution activity appended to the abstract idea, the insignificant pre/post-solution activity being directed to well-understood, routine, and conventional activities previously known to the industry specified at a high level of generality. 
 “Receiving second physical movement data of the user from a wearable electronic sensor” (claim 10) is also a well-understood, routine, and conventional activity previously known to the industry specified at a high level of generality as evidenced by U.S. Patent Pub. No. 2013/0053990, Ackland (“Ackland”) (devices, e.g., sensors (¶163, Table 1) for monitoring physiological information such as heart rate, and other exercise related information such as speed and distance exist, and such devices provide a means of representing the quality of the exercise conducted by a user wearing the device or exercising on a machine incorporating the device, ¶2) and as evidenced by “Collection and Processing of Data from Wrist Wearable Devices in Heterogeneous and Multiple-User Scenarios,” De Arriba-Pérez et al. Sensors. June 2016; 16(9):1538 (“Arriba”). Arriba acknowledges that “Among the wide variety of wearable devices, wrist wearables such as smartwatches and wrist bands seem to have become mainstream. Estimations indicate that by 2019 wrist wearables will reach 100 million sold units, while all the other wearable devices together will achieve just 7.3 million units. In addition to other features related to their reduced size and comfortable use, wrist wearables include a good amount of sensors providing continuous data about vital signs (e.g., heart rate, skin temperature) and environmental variables (e.g., movements) that can be used for many different purposes” (Introduction, p. 1538 (citations omitted)).
Therefore, receiving physical movement data from one or more electronic sensors (whether a wearable wrist sensor and/or an exercise machine electronic sensor) configured to directly measure physical movement of a user does not amount to significantly more than the abstract idea.
Even if using the exercise machine in connection with the generated custom workout were positively recited, it is insignificant post-solution activity because it is a well-understood, routine, and conventional activity previously known to the industry specified at a high level of generality that involves an insignificant application of the generated workouts as evidenced by Ackland. Ackland teaches that exercise and activity devices that measure biometric and environmental data such as heart rate, speed, leg or arm turnover or stroke rate, altitude, temperature, R-R, power, slope, distance per turnover, location, distance and time currently exist, but these systems are merely measurement devices (¶5). This means that once the activity data is collected, the user must have the relevant level of skill to analyze and interpret it and then decide what changes they should make to their future exercise to optimize their time and effort during training and to maximize improvements (¶5), and in most cases, users ultimately do not want data from a measuring device, they want to know what was correct about what they did, what problems and solutions they need to work on and what to do next, i.e., they need someone or something to interpret the data and provide intelligent feedback (¶7). In other words, generating a custom workout from exercise machine sensor data and using the generated custom workout on the exercise machine are well-understood, routine, and conventional activities specified at a high level of generality and previously known to the industry.
Additionally, as further discussed below with regards to Applicant’s argument that “the claims give the computer the ability to generate custom workout recommendations and transforming the claim from one claiming only a result to claiming a way of achieving it, the newly added limitations are further abstract ideas and therefore cannot show a practical application or meaningful limitation to amount to significantly more than the judicial exception alone. Even combined, the claims do not provide such a level of specificity or improved the technology in such a way as to show technological improvement that could overcome the rejection or amount to significantly more. 
Therefore, claims 1-20 are directed to patent-ineligible subject matter.

Claim Rejections - 35 USC § 103
Claims 1-7, 9-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0364057, Catani et al. ("Catani") in view of U.S. Patent Pub. No. 2011/0087137, Hanoun (“Hanoun”) in view of U.S. Patent Pub. No. 2008/0261776, Skiba (“Skiba”) in view of U.S. Patent Pub. No. 2013/0338802, Winsper et al. (“Winsper”) in view of U.S. Patent Pub. No. 2008/0262768, Ramsden (“Ramsden”) in view of U.S. Patent Pub. No. 2017/0259120, King et al (“King”).
Regarding claim 1 (Original), Catani teaches a custom workout system (systems and methods for wellness, health, and lifestyle planning, tracking, and maintenance, Title; activities include exercise, ¶242; displayed activities can be customized recommendations for the user, ¶254) comprising: an app configured to be executed on a smartphone or on a tablet, the app configured, when executed, to cause one or more processors of the smartphone or the tablet to perform a method for customizing workout recommendations (in an exemplary embodiment, the input module 200 can be accessed by users by launching an app on a client terminal that accesses the system 10, ¶220; exemplary computer systems include conventional desktop computers, workstations, minicomputers, laptop computers, tablet computers, personal digital assistants (PDAs), mobile phones, and the like, ¶207; user management system is provided that in one embodiment includes a storage device and a processor, wherein the storage device can store a fingerprint, e.g., user fingerprint 516, FIG. 41, that includes a plurality of characteristics unique to an individual, ¶7; the processor can be configured to perform functions of displaying on a display a prompt to which a user can provide an input in response thereto, receiving the input, and updating one or more of the variables representing the plurality of characteristics based on the received input, thereby updating the fingerprint so as to reflect the user's input, ¶7).
Catani may not explicitly teach an exercise machine. Catani does teach that the system can be configured to gather information regarding the user's health by the system electronically communicating with one or more sensors, e.g., sensors of health monitoring devices (¶325), and Catani goes on to describe these as sensors configured to monitor the user's physical activity, such as a sensor of a fitness watch, heart rate monitor, etc. (¶325). Further, Hanoun teaches a mobile fitness and personal caloric management system (Title) in which CMU 30 is provided a sensor array 54 which includes a number of different types of sensors used to measure different physical attributes of the user 8 (¶49). Sensor array 54 includes an optional heart rate sensor 60, accelerometer 62, and optionally a GPS sensor 64 (¶50). Hanoun also teaches that the CMU 30 may be operable to communicate with and receive signals from health club equipment sensors 66 via the radio module 46, and in this manner the CMU 30 is operable to receive data from sensors 66a, 66b, 66c mounted to health club exercise bikes 102, treadmills 104, rowers 106 and the like (FIGS. 5, 6, ¶50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Catani by Hanoun to collect data from built-in exercise machine sensors in addition to wearable health monitoring devices in order to yield the predictable results of being able to collect data from whatever health monitoring device sensors are available.
Catani may not explicitly teach the method including: determining a fitness level of the user; determining a weight of the user (though Catani does teach that user fingerprint includes weight management goal data, ¶299); determining a target calorie burn for the user based at least in part on the fitness level and weight of the user; assigning a difficulty weight to each workout of a plurality of stored workouts based on the fitness level of the user; assigning a workout calorie burn weight to each workout of the plurality of workouts based on the target calorie burn; multiplying the difficulty weight and the workout calorie weight to obtain a total weight for each workout of the plurality of workouts; OR ranking the plurality of workouts based on the total weight of each workout of the plurality of workouts. However, Hanoun teaches a mobile fitness and personal caloric management system (Title) in which a client database stores input client data like a client’s biometric parameters such as age, sex, weight, etc. (¶14), as well as lifestyle information such as daily calorie intake, smoking status, disabilities, and indications of user’s overall health or fitness (extremely fit, moderately fit, morbidly obese, etc., ¶13). Hanoun teaches identifying a pre-selected target optimal caloric expenditure chosen to achieve a desired weight loss or overall fitness level (¶12). Hanoun further teaches that the central processing unit of the system preferably contains a reference datafile which stores a number of exercise programs each tailored to achieve a preferred target heart rate and/or calorie expenditure (¶13). The system of Hanoun can then download to the caloric monitoring unit an exercise program which correlates to the client input data and is selected to achieve a desired weight loss and/or fitness result (¶14). It would have been obvious to one of ordinary skill in the art before the effective filing date to determine a target calorie burn for a user based on their fitness level and weight in order to yield the predictable results of selecting an exercise program that achieves the user’s weight loss and/or fitness result.
Catani does teach generating a custom workout recommendation for the user based at least in part on the physical movement parameter (the system can be configured to consider this sensor data in evaluating the user's performance of accepted activities and/or in determining activities to recommend to the user, ¶325). 
Catani may not explicitly teach generating a custom workout recommendation for the user to be performed in connection with the exercise machine based at least in part on the ranking of the plurality of workouts. However, Hanoun teaches that health club equipment sensors 66 provide signals to the processor 52 that are indicative of the user’s activation/movement of exercise equipment, like exercise bikes 102, treadmills 104, rowers 106, etc. (¶61). Hanoun teaches a system operable to provide prompts when the actual caloric expenditure (i.e., “physical movement parameter”) does not equal or exceed a pre-selected target optimal caloric expenditure chosen to achieve a desired weight loss or overall fitness level (¶12), such as providing an indication of whether the user has achieved the pre-selected optimum target calorie burn or expenditure over a particular time segment at a particular time of day (¶12). As discussed previously, Hanoun teaches that the system can then download to the caloric monitoring unit an exercise program which correlates to the client input data and is selected to achieve a desired weight loss and/or fitness result (¶14). It would have been obvious to one of ordinary skill in the art before the effective filing date to select (i.e., “generate”) an exercise program for the user in connection with the activated/identified exercise machine based on a target calorie burn and a calorie expenditure (i.e., “calories burned,” “energy expenditure”) in order to yield the predictable results of recommending a workout which correlates to the client input data to help them achieve a desired weight loss and/or fitness result.
Catani in view of Hanoun may not explicitly teach assigning a difficulty weight to each workout of a plurality of stored workouts based on the fitness level of the user; assigning a workout calorie burn weight to each workout of the plurality of workouts based on the target calorie burn; multiplying the difficulty weight and the workout calorie weight to obtain a total weight for each workout of the plurality of workouts; ranking the plurality of workouts based on the total weight of each workout of the plurality of workouts OR generating a custom workout recommendation for the user to be performed in connection with the exercise machine based at least in part on the ranking of the plurality of workouts
However, Skiba teaches an athletic performance system that includes applying a weighting factor to exercises based on their difficulty and intensity (Paragraph 0034-0035) and based on the user’s fitness level (paragraph 0031). It would have been obvious to one of ordinary skill in the art before the effective filing date to assign the weighting factor to the plurality of workouts/exercises to account for differences in the intensity and challenge of workouts for use in calculations. One of ordinary skill in the art would modify Catani in view of Hanoun by including assigning the weighting factors to each of the plurality of workouts and upon such modification the system and method of Catani in view of Hanoun would include assigning a difficulty weight to each workout of a plurality of stored workouts based on the fitness level of the user.
Catani in view of Hanoun and Skiba may not explicitly teach assigning a workout calorie burn weight to each workout of the plurality of workouts based on the target calorie burn; multiplying the difficulty weight and the workout calorie weight to obtain a total weight for each workout of the plurality of workouts; ranking the plurality of workouts based on the total weight of each workout of the plurality of workouts OR generating a custom workout recommendation for the user to be performed in connection with the exercise machine based at least in part on the ranking of the plurality of workouts. 
However, Winsper teaches an athletic exercise program system that includes ranking (weighting) exercises by the amount of calories burned in order to track the amount of energy a user expends and compare activities to other activities and other users. It would have been obvious to one of ordinary skill in the art before the effective filing date to assign rank and assign calorie burn to the plurality of workouts/exercises to account track the energy expenditure of a user and give values to the workouts relative to other workouts. One of ordinary skill in the art would modify Catani in view of Hanoun and Skiba by including assigning the calorie burn ranking to each of the plurality of workouts and upon such modification the system and method of Catani in view of Hanoun and Skiba would include assigning a workout calorie burn weight to each workout of the plurality of workouts based on the target calorie burn.
Catani in view of Hanoun, Skiba, and Winsper may not explicitly teach multiplying the difficulty weight and the workout calorie weight to obtain a total weight for each workout of the plurality of workouts; ranking the plurality of workouts based on the total weight of each workout of the plurality of workouts OR generating a custom workout recommendation for the user to be performed in connection with the exercise machine based at least in part on the ranking of the plurality of workouts. 
However, Ramsden teaches a nutritional tracking system that includes multiplying weighted values in order to determine a total numerical rating for each food item (abstract; paragraphs 0028-0030). While not directly a fitness system, one of ordinary skill in the art would have found it obvious to apply the known technique of multiplying weighted values in order to calculate a total numerical rating/tot weight value for each calculated item, in the case of Catani in view of Hanoun, Skiba, and Winsper the calculated items would be the exercises/workouts based on the weighted difficulty and calorie burn from above. One of ordinary skill in the art would see this as improving similar devices (fitness/nutritional systems) in the same way by providing calculated values for assigning to each relevant item to further use in the system such as ranking. By improving the system in this way, the system and method of Catani in view of Hanoun, Skiba, and Winsper would include multiplying the difficulty weight and the workout calorie weight to obtain a total weight for each workout of the plurality of workouts.
Catani in view of Hanoun, Skiba, Winsper, and Ramsden may not explicitly teach ranking the plurality of workouts based on the total weight of each workout of the plurality of workouts OR generating a custom workout recommendation for the user to be performed in connection with the exercise machine based at least in part on the ranking of the plurality of workouts.
However, King teaches a personalized workout system that includes ranking workouts based on a user’s preferences, constraints, and other profile attributes (Paragraph 0059) in order to select (generate) highly ranked workout videos (0066). It would have been obvious to one of ordinary skill in the art before the effective filing date to rank the workouts and exercises based on the calculated total weights/values from above which would be included in the user preferences/profile and thereby generate workout recommendations based on the rankings of the workouts. One of ordinary skill in the art would have found this obvious in order to provide users the most relevant and appropriate workouts based on their skill level (difficulty) and calorie goals. Upon modification, the system of Catani in view of Hanoun, Skiba, Winsper, and Ramsden would include ranking the plurality of workouts based on the total weight of each workout of the plurality of workouts OR generating a custom workout recommendation for the user to be performed in connection with the exercise machine based at least in part on the ranking of the plurality of workouts.
Regarding claim 2 (Original), Catani teaches wherein: the custom workout system further comprises a server (e.g., computer system 100 can include a web server for generating and/or delivering web pages to client computer systems, ¶208); the app is further configured to execute distributed across the smartphone or the tablet and the server such that the app, when executed, causes the one or more processors of the smartphone or the tablet and one or more processors of the server to perform the method (in one embodiment, the input module 200 can be implemented using one or more web pages which are configured to receive user input and present information to a user, ¶220; in an exemplary embodiment, the input module 200 can be accessed by users via a web interface, e.g., by connecting to the Internet via a client terminal and accessing a specific web address, by launching an app on a client terminal that accesses the system 10, etc., ¶220; computer system 100 can include a web browser for retrieving web pages or other markup language streams, presenting those pages and/or streams (visually, aurally, or otherwise), executing scripts, controls and other code on those pages/streams, accepting user input with respect to those pages/streams (e.g., for purposes of completing input fields), issuing Hypertext Transfer Protocol (HTTP) requests with respect to those pages/streams or otherwise (e.g., for submitting to a server information from the completed input fields), and so forth, ¶208 (emphasis added); computer system 100 can also include a web server for generating and/or delivering the web pages to client computer systems, ¶208); and the smartphone or the tablet and the server are configured to communicate with each other over the Internet (the input module 200 can be accessed by users via a web interface, e.g., by connecting to the Internet via a client terminal and accessing a specific web address, by launching an app on a client terminal that accesses the system 10, etc., ¶220).
Regarding claim 3 (Original), Catani teaches wherein: the method further includes determining a birthday of the user (user’s demographic input includes age, ¶272; birthday can readily be determined from age).
Catani may not explicitly teach that the determining of the target calorie burn for the user is further based at least in part on the birthday of the user. Catani does teach, however, that the analysis module 202 can be configured to filter activity suggestions based on a user's age (¶272). Further, Hanoun teaches a mobile fitness and personal caloric management system (Title) in which a client database stores input client data like a client’s biometric parameters such as age, sex, weight, etc. (¶14), as well as lifestyle information such as daily calorie intake, smoking status, disabilities, and indications of user’s overall health or fitness (extremely fit, moderately fit, morbidly obese, etc., ¶13). Hanoun teaches identifying a pre-selected target optimal caloric expenditure chosen to achieve a desired weight loss or overall fitness level (¶12). Hanoun further teaches that the central processing unit of the system preferably contains a reference datafile which stores a number of exercise programs each tailored to achieve a preferred target heart rate and/or calorie expenditure (¶13). The system of Hanoun can then download to the caloric monitoring unit an exercise program which correlates to the client input data and is selected to achieve a desired weight loss and/or fitness result (¶14). It would have been obvious to one of ordinary skill in the art before the effective filing date to determine a target calorie burn for a user further based on their age in order to yield the predictable results of selecting an exercise program that achieves the particular user’s weight loss and/or target fitness result.
Regarding claim 4 (Original), Catani may not explicitly teach wherein: the method further includes determining a gender of the user; and the determining of the target calorie burn for the user is further based at least in part on the gender of the user. However, Hanoun teaches a mobile fitness and personal caloric management system (Title) in which a client database stores input client data like a client’s biometric parameters such as age, sex (i.e., “gender”), weight, etc. (¶14), as well as lifestyle information such as daily calorie intake, smoking status, disabilities, and indications of user’s overall health or fitness (extremely fit, moderately fit, morbidly obese, etc., ¶13). Hanoun teaches identifying a pre-selected target optimal caloric expenditure chosen to achieve a desired weight loss or overall fitness level (¶12). Hanoun further teaches that the central processing unit of the system preferably contains a reference datafile which stores a number of exercise programs each tailored to achieve a preferred target heart rate and/or calorie expenditure (¶13). The system of Hanoun can then download to the caloric monitoring unit an exercise program which correlates to the client input data and is selected to achieve a desired weight loss and/or fitness result (¶14). It would have been obvious to one of ordinary skill in the art before the effective filing date to determine a target calorie burn for a user further based on their sex (i.e., “gender”) in order to yield the predictable results of selecting an exercise program that achieves the particular user’s weight loss and/or fitness result.
Regarding claim 5 and 6 (Original), Catani teaches wherein: the method further includes determining a target workout category goal of the user (user fingerprint 516, FIG. 41, includes a plurality of characteristics unique to an individual, ¶7; includes weight management goal data 518n, ¶299); and the generating of the custom workout recommendation for the user is further based at least in part on the target workout category goal (analysis module 202 can be configured to determine activities to recommend to the user based on the user's activity information (e.g., user fingerprint 516, FIG. 41, which includes weight management goal data); wherein the target workout category goal includes a goal to improve one or more of health (user fingerprint 516, FIG. 41, includes a plurality of characteristics unique to an individual, ¶7; includes weight management goal data 518n, ¶299; weight management improves health), muscle tone, weight loss (user fingerprint 516, FIG. 41, includes a plurality of characteristics unique to an individual, ¶7; includes weight management goal data 518n, ¶299; weight management includes weight loss), or muscle strength, or some combination thereof. 
Regarding claim 7 (Original), Catani teaches wherein: the method further includes determining a target workout duration for the user; and the generating of the custom workout recommendation for the user is further based at least in part on the target workout duration. Catani teaches that analysis module 202 can be configured to determine activities to recommend to the user based on the user's activity information (e.g., user fingerprint 516, FIG. 41, includes a plurality of characteristics unique to an individual, ¶7; includes activity duration preference 518j (e.g., short, medium, long, 15 minutes, 30 minutes, etc.), ¶299). In other words, Catani teaches recommending one or more activities to a user based on a target duration in order to align the recommendation with the user’s preferences and/or goals.
Regarding claim 9 (Original), Catani teaches wherein the physical movement parameter includes a number of calories burned by the user (a sensor configured to monitor the user's physical activity, such as a sensor of a fitness watch, heart rate monitor, etc., can be configured to provide data to the system regarding the user's energy expenditure (i.e., number of calories burned is the “physical movement parameter”), ¶325).
Regarding claim 10 (Original), Catani teaches wherein: the custom workout system further comprises a wearable electronic sensor configured to be worn on an arm of the user (a sensor configured to monitor the user's physical activity, such as a sensor of a fitness watch, heart rate monitor, etc., can be configured to provide data to the system regarding the user's energy expenditure, ¶325); receiving second physical movement data of the user from the wearable electronic sensor (e.g., heart rate, ¶325); and the analyzing of the physical movement data to determine the physical movement parameter further includes analyzing the second physical movement data (a sensor configured to monitor the user's physical activity, such as a sensor of a fitness watch, heart rate monitor, etc., can be configured to provide data to the system regarding the user's energy expenditure, i.e., determining calorie expenditure based at least in part on heart rate, ¶325).
Catani may not explicitly teach the wearable electronic sensor configured to track an amount of effort expended by the user on the exercise machine. However, Catani does teach the sensor tracking heart rate (¶325). In addition, Hanoun teaches that in a simplified construction, a caloric monitoring unit (CMU) is provided for measuring the user's total caloric expenditure throughout the day and is designed to be portable, so as to be easily and comfortably worn by the user when not only exercising at a health club (e.g., on health club equipment such as exercise bikes 102, treadmills 104, rowers 106, ¶61) but at substantially all times throughout his or her waking day (¶12). Hanoun further recognizes that heart rate is a measure of exertion, i.e., “effort expended” (heart rate information is downloaded to the health club computer at the end of the exercise workout, to allow the user to extrapolate his or her performance and/or compare it to performance information previously stored in the database or selected target workout intensities, ¶4). Therefore, Catani suggests using “an amount of effort” (expressed as heart rate) to determine the physical movement parameter (“energy expenditure”).
Regarding claim 11 (Original), Catani in view of Hanoun teaches a custom workout system comprising: a server; an exercise machine; and an app configured to execute distributed across a smartphone or a tablet and the server, the smartphone or the tablet and the server configured to communicate with each other over the Internet, the app configured, when executed, to cause one or more processors of the smartphone or the tablet and the server to perform a method for customizing workout recommendations, the method including: determining a fitness level of the user; determining a weight of the user; determining a target calorie burn for the user based at least in part on the fitness level of the user and the weight of the user; assigning a difficulty weight to each workout of a plurality of stored workouts based on the fitness level of the user; assigning a workout calorie burn weight to each workout of the plurality of workouts based on the target calorie burn; multiplying the difficulty weight and the workout calorie weight to obtain a total weight for each workout of the plurality of workouts; ranking the plurality of workouts based on the total weight of each workout of the plurality of workouts; and generating a custom workout recommendation for the user to be performed in connection with the exercise machine based at least in part on the ranking of the plurality of workouts. See prior-art rejections of claims 1 and 2. 
Regarding claim 12 (Previously presented), Catani teaches wherein the smartphone or the tablet and the server are configured to communicate with each other over the Internet (see prior-art rejection of claim 2) at least partially via a wireless Bluetooth network (network interface(s) 108 can enable the computer system 100 to communicate with remote devices, e.g., other computer systems, over a network, and can be, for non-limiting example, remote desktop connection interfaces, Ethernet adapters, and/or other local area network (LAN) adapters, and the I/O interface(s) 110 can include high speed data ports, such as universal serial bus (USB) ports, 1394 ports, Wi-Fi, BLUETOOTH®, etc., ¶206).  
Regarding claims 13-17, 19, and 20 (Original), Catani in view of Hanoun, Skiba, Winsper, Ramsden, and King teaches or suggests the features of claims 13-17, 19, and 20. See the corresponding prior-art rejections of 3-7, 9, and 10.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Catani in view of Hanoun, Skiba, Winsper, Ramsden, and King as applied to claims 1 and 11 above, respectively, and further in view of U.S. Patent Pub. No. 2013/0274635, Coza et al. (“Coza”).
Regarding claims 8 and 18 (Original), Catani may not explicitly teach wherein the electronic sensor includes an electronic resistance sensor configured to track an amount of effort expended by the user on the exercise machine. Catani does teach that the system can electronically communicate with one or more sensors, e.g., sensors of health monitoring devices (for non-limiting example, a sensor configured to monitor the user's physical activity, such as a sensor of a fitness watch, heart rate monitor, etc., can be configured to provide data to the system regarding the user's energy expenditure, ¶325). Hanoun teaches that health club equipment sensors 66a, 66b, 66c provide joule data signals to processor 52 indicative of the user’s physical force or exertion performed by the user on the equipment during a workout (¶61). Further, Coza teaches athletic activity monitoring methods and systems (Title) in which a sensor module 102 may be integrated within an existing piece of athletic activity monitoring equipment possibly having additional or different sensors such as, for example, a heart rate monitoring device, a pedometer, and accelerometer-based monitoring device, or other portable fitness monitoring device (¶70), and sensors that may be capable of measuring these parameters may include, but are not limited to, a pedometer, a pulsimeter, a thermometer, an altimeter, a pressure sensor, a strain gage, a bicycle power meter, a bicycle crank or wheel position sensor, a magnetic sensor, an angular momentum sensor (e.g., a gyroscope), a resistance sensor, or a force sensor (¶72). It would have been obvious to one of ordinary skill in the art before the effective filing date to select a resistance sensor as in Coza for the sensor configured to monitor the user's physical activity of Catani, in order to yield the predictable results of capturing data representative of the user’s physical force or exertion performed by the user on the equipment during a workout as in Hanoun.
Response to Arguments
Applicant’s arguments, see Remarks, filed December 7, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive as prompted by the amendment of the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 in view of Catani in view of Hanoun, Skiba, Winsper, Ramsden, and King and further in view of Coza as detailed above.
Applicant’s remaining arguments regarding the rejections of claims 1-20 under 35 U.S.C. § 101 have been fully considered, but they are not persuasive. These arguments will be addressed in the order in which they appear in the Response. 
In the Response, Applicant argues in substance that:
(1) The claims are patent-eligible for similar reasons to the patent-eligible claims of McRo v. Bandai; and
(2) The claims, when considered as a whole, recite additional elements that amount to significantly more than the abstract idea and do not only recite steps that could be performed in the human mind or by a human using pen and paper.
In response to the Applicant’s argument (1), the Examiner respectfully disagrees. The claims do not recite an improvement to the technology. It is not an improved exercise machine or improved computer output as in McRo v. Bandai that is being claimed. Additionally, while McRo v. Bandai does not delve into deeper levels of detail, it still recites a level of specificity with regard to how the computer objectively automates a process traditionally performed subjectively by humans while the instant application does not claim the process in such a way as to automate the process and prevent subjectivity/human interaction. Further, see also the above rejection which identifies the abstract ideas and additional elements of the claims and why the claims are not directed to patent-eligible subject matter. 
In response to the Applicant’s argument (2), the Examiner refers to the above rejection that sets forth that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when analyzed individually or as an ordered combination because the claims of the present invention only recite steps that could be: (1) performed in the human mind or by a human using a pen and paper; (2) merely using a computer as a tool to perform an abstract idea; and (3) insignificant pre/post-solution activity appended to the abstract idea, the insignificant pre/post-solution activity being directed to well-understood, routine, and conventional activities previously known to the industry specified at a high level of generality. In other words, all limitations of the claims fall into one of those three categories, and there is nothing left that could be significantly more. Examiner specifically notes that performing the workout in connection with the exercise machine is not positively recited; it is merely an intended use. Furthermore, even if it were positively recited, this is merely insignificant post-solution activity because it involves an insignificant application of the generated workouts. See MPEP § 2106.05(g). Furthermore, the amendment merely added further abstract ideas which cannot meaningfully limit or amount to significantly more than the original abstract ideas.

Conclusion
	Accordingly, claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715